DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 27, 2020. Claims 1-18 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “obtaining an environmental model of the transportation vehicle, the environmental model comprising static and dynamic objects in the environment of the transportation vehicle along at least a part of the trajectory of 
The limitations of claim 13 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a vehicle” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “obtaining an environmental model” in the context of this claim encompasses the user the user manually or mentally observing the environment status outside. Similarly, the limitation of “assigning information related to correctness probabilities at least to dynamic objects of the environmental model, wherein the information related to correctness probabilities indicates a confidence on a determined object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to assign probability values to the elements of the environment. For example, a walking down a street can determine a probability of bumping with elements of a walkway if a certain trajectory is taking a that person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 14-16 are also rejected for their dependency upon claim 13. Claims 17-18 are similar to claims 13-16 and they are rejected for the above reasons. Further, claims 1-11 are also rejected because they amount no more than the same mere instructions of the method of claim 13 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module configured to”, in claims 1 and 7. (The examiner notes that the corresponding structure for the control module is found in the specification to be one or more processing units, one or more processing devices, any method or mechanism for processing, such as a processor, a computer or a programmable hardware component being operable with accordingly adapted software as described in ¶ 48).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1, 2, 4, 7, 8, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 2, 4, 7, 8, 10, 13, and 14 recite “the trajectory”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable over Kutila et al, US 2019/0143967, in view of Baghsorkhi et al. US 2019/0138007, hereinafter referred to as Kutila and Baghsorkhi, respectively.

Regarding claim 1, Kutila discloses an apparatus for a transportation vehicle configured to update an environmental model of the transportation vehicle, the apparatus comprising: 
one or more interfaces for communicating with one or more transportation vehicles and traffic entities (See at least fig 1, ¶ 13, “The present disclosure focuses on dynamic map layers and allowing real-time (e.g., <l sec) updates with using all available surrounding sensors (e.g., collaborative sensing) including roadside units and other vehicles”); and a control module configured to: 
obtain an environmental model of the transportation vehicle, the environmental model comprising static and dynamic objects in the environment of the transportation vehicle along at least a part of the trajectory of the transportation vehicle (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”); 
assign information related to correctness probabilities at least to dynamic objects of the environmental model, wherein the information related to correctness probabilities indicates a confidence on a determined object (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
determine at least one dynamic object for which the information related to a threshold (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
transmit a broadcast message to the environment to request further information on the at least one dynamic object (See at least fig 1, ¶ 51, “To update a dynamic map layer, an LDM message may be sent to the environment perception system requesting the system to focus on a certain area in front of the vehicle and to recognize potential VRUs (animals, bicycles or pedestrians, etc.). The host vehicle may request general or specific information from other vehicles, such as by the host vehicle sending information related to potential VRU(s) ahead of the host vehicle and requesting confirmation from the other vehicles if they have also detected the object or potential VRU”); and 
(See at least fig 1, ¶ 48, “Vehicle 2 may update its dynamic map layers 410, and communicate LDM content to vehicle 1 (470) and possibly to other nearby vehicles. The LDM content received from vehicle 2 may be processed by vehicle 1 and incorporated into vehicle 1 's dynamic objects and/or dynamic map layers. In some embodiments, an object map may be communicated from vehicle 2 to vehicle 1 (460). In some embodiments, driver state data of the driver of vehicle 1 may be obtained and/or processed ( 480) to further evaluate dynamic map layers and dynamic objects”).
Kutila fails to explicitly disclose the correctness probability indicates a correctness probability below a threshold.
However, Baghsorkhi teaches the correctness probability indicates a correctness probability below a threshold (See at least fig 2, ¶ 59, “If the confidence rating does not meet the confidence threshold, the vehicle control system 206 recomputes the local path plan. The vehicle control system 206 recomputes the local path plan by generating a second local path plan.”), (See at least fig 5, ¶ 82, “The example state determiner/ object tracker 506 determines the state of the environment utilizing multimodal probabilistic techniques. For example, the state determiner/object tracker 506 determines the state of the environment by applying a Kalman filter or its variants to the iterations of the first perspective. For example, when the state determiner/object tracker 506 determines the state of the environment, the state determiner/ object tracker 506 determines the position, velocity, acceleration, orientation, joint configuration, etc., of the objects in the environment”), (See at least fig 12, ¶ 176, “At block 1226, the state determiner/object tracker 506 compares the confidence rating for the past state estimate to the confidence threshold. If the confidence rating for the past state estimate is below the confidence threshold (block 1226: NO), the sub-program of block 922 proceeds to block 1228. If the confidence rating for the past state estimate is at or above the confidence threshold (block 1226: YES), the sub-program of block 922 proceeds to block 1242”), (See at least fig 1, ¶ 48, “Vehicle 2 m”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kutila and include the correctness probability indicates a correctness probability below a threshold as taught by Baghsorkhi because it would allow the apparatus to determine an intent of the objects in the environment based on the current location of the object and past locations of the object to avoid collisions (Baghsorkhi ¶ 29).

Regarding claim 2, Kutila discloses the apparatus of claim 1, wherein the broadcast message comprises at least one element of the group of a description of the at least one dynamic object, an identification of the at least one dynamic object, information related to a property of the at least one dynamic object for which further information is requested, information related to a relative or an absolute location of the at least one dynamic object, information related to a specific area further information is requested on, and information related to the trajectory of the transportation vehicle  (See at least fig 1, ¶ 65, “Exemplary data in this class of message may comprise ObjectDetection (general details available in the HERE specification). Sub-elements of ObjectDetection may include, but are not limited to: timestamp (e.g., time stamp in UTC time); detectedObjectID (e.g., ID given for the detected object, such as animal, pedestrian, bicycle, etc.); positionOffset (Location of the object in relation to the host vehicle); objectType (Type of living object, such as MOVING PERSON, MOVING ANIMAL; note that MOVING ANIMAL is not a feature of the HERE specification and is introduced in the present disclosure); and/or the like”).

Regarding claim 3, Kutila discloses the apparatus of claim 1, wherein the controller is further configured to transmit the broadcast message in response to the at least one dynamic object conflicting with a future path of the transportation vehicle, and/or maintaining a list at least with dynamic objects of the environment, wherein the list comprises information related to an object detection probability and information related to a probability to a future conflict of the path of the transportation vehicle with the object (See at least fig 1, ¶ 52, “An exemplary embodiment of a warning to a host vehicle driver is illustrated in FIG. 5. FIG. 5 depicts a warning 535 displayed to the driver of the host vehicle after a confirmation request to a nearby vehicle 510 has confirmed the presence of an animal, person, or other VRU 515 ahead”), (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”), (See at least fig 1, ¶ 77, “One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 4, Kutila discloses the apparatus of claim 1, wherein the broadcast message comprises information related to a future trajectory of the transportation vehicle for which the environmental model indicates no conflicting objects with a certain correctness probability, and wherein the request for further information on the at least one dynamic object seeks a warning in response to there being a conflicting object on the trajectory (See at least fig 1, ¶ 35, “activated and a warning message may be presented to the driver. In order to ensure that an observation was correct, the host vehicle may request confirmation from the other vehicles around, such as requesting data related to whether the incident has been detected by one or more of those vehicles”), (See at least fig 1, ¶ 77, “In some embodiments, one class of message may comprise DriverWaming, which is not directly available in existing standards. One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 5, Kutila discloses a transportation vehicle comprising the apparatus of claim 1 (See at least fig 1, ¶ 32, “FIG. 1 illustrates an exemplary embodiment of an overall system architecture, in accordance with the present disclosure, to exchange real-time data between vehicles locally for identifying possible safety incidents ( e.g., animal on the road, cyclists, etc.).”).

Regarding claim 6, Kutila discloses a computer program having a program code for performing operations to provide the functionality of the controller recited in claim 1, when the computer (See at least fig 1, ¶ 106, “As depicted in FIG. 7, data storage 196 contains program instructions 197 executable by processor 194 for carrying out various combinations of the various network-entity functions described herein.”), (See at least fig 1, ¶ 107, “In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.”).

Regarding claim 7, Kutila discloses an apparatus for a traffic entity configured to update an environmental model at a transportation vehicle, the apparatus comprising: 
one or more interfaces for communicating with one or more transportation vehicles and traffic entities (See at least fig 1, ¶ 13, “The present disclosure focuses on dynamic map layers and allowing real-time (e.g., <l sec) updates with using all available surrounding sensors (e.g., collaborative sensing) including roadside units and other vehicles”); and a control module configured to: 
obtain an environmental model of the transportation vehicle, the environmental model comprising static and dynamic objects in the environment of the transportation vehicle along at least a part of the trajectory of the transportation vehicle (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”); 
(See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
determine at least one dynamic object for which the information related to a threshold (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
transmit a broadcast message to the environment to request further information on the at least one dynamic object (See at least fig 1, ¶ 51, “To update a dynamic map layer, an LDM message may be sent to the environment perception system requesting the system to focus on a certain area in front of the vehicle and to recognize potential VRUs (animals, bicycles or pedestrians, etc.). The host vehicle may request general or specific information from other vehicles, such as by the host vehicle sending information related to potential VRU(s) ahead of the host vehicle and requesting confirmation from the other vehicles if they have also detected the object or potential VRU”); and 
receive at least one response message from another transportation vehicle or a traffic infrastructure entity in the environment with further information related to the at least one dynamic object with a higher probability of correctness (See at least fig 1, ¶ 48, “Vehicle 2 may update its dynamic map layers 410, and communicate LDM content to vehicle 1 (470) and possibly to other nearby vehicles. The LDM content received from vehicle 2 may be processed by vehicle 1 and incorporated into vehicle 1 's dynamic objects and/or dynamic map layers. In some embodiments, an object map may be communicated from vehicle 2 to vehicle 1 (460). In some embodiments, driver state data of the driver of vehicle 1 may be obtained and/or processed ( 480) to further evaluate dynamic map layers and dynamic objects”).
Kutila fails to explicitly disclose the correctness probability indicates a correctness probability below a threshold.
However, Baghsorkhi teaches the correctness probability indicates a correctness probability below a threshold (See at least fig 2, ¶ 59, “If the confidence rating does not meet the confidence threshold, the vehicle control system 206 recomputes the local path plan. The vehicle control system 206 recomputes the local path plan by generating a second local path plan.”), (See at least fig 5, ¶ 82, “The example state determiner/ object tracker 506 determines the state of the environment utilizing multimodal probabilistic techniques. For example, the state determiner/object tracker 506 determines the state of the environment by applying a Kalman filter or its variants to the iterations of the first perspective. For example, when the state determiner/object tracker 506 determines the state of the environment, the state determiner/ object tracker 506 determines the position, velocity, acceleration, orientation, joint configuration, etc., of the objects in the environment”), (See at least fig 12, ¶ 176, “At block 1226, the state determiner/object tracker 506 compares the confidence rating for the past state estimate to the confidence threshold. If the confidence rating for the past state estimate is below the confidence threshold (block 1226: NO), the sub-program of block 922 proceeds to block 1228. If the confidence rating for the past state estimate is at or above the confidence threshold (block 1226: YES), the sub-program of block 922 proceeds to block 1242”), (See at least fig 1, ¶ 48, “Vehicle 2 m”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kutila and include the correctness probability indicates a correctness probability below a threshold as taught by Baghsorkhi because it would allow the apparatus to determine an intent of the objects in the environment based on the current location of the object and past locations of the object to avoid collisions (Baghsorkhi ¶ 29).

Regarding claim 8, Kutila discloses the apparatus of claim 7, wherein the broadcast message comprises at least one element of the group of a description of the at least one dynamic object, an identification of the at least one dynamic object, information related to a property of the at least one dynamic object for which further information is requested, information related to a relative or an absolute location of the at least one dynamic object, information related to a specific area further information is requested on, and information related to the trajectory of the transportation vehicle (See at least fig 1, ¶ 65, “Exemplary data in this class of message may comprise ObjectDetection (general details available in the HERE specification). Sub-elements of ObjectDetection may include, but are not limited to: timestamp (e.g., time stamp in UTC time); detectedObjectID (e.g., ID given for the detected object, such as animal, pedestrian, bicycle, etc.); positionOffset (Location of the object in relation to the host vehicle); objectType (Type of living object, such as MOVING PERSON, MOVING ANIMAL; note that MOVING ANIMAL is not a feature of the HERE specification and is introduced in the present disclosure); and/or the like”).

Regarding claim 9, Kutila discloses the apparatus of claim 7, wherein the controller is further configured to transmit the broadcast message in response to the at least one dynamic object conflicting with a future path of the transportation vehicle, and/or maintaining a list at least with dynamic objects of the environment, wherein the list comprises information related to an object detection probability and information related to a probability to a future conflict of the path of the transportation vehicle with the object (See at least fig 1, ¶ 52, “An exemplary embodiment of a warning to a host vehicle driver is illustrated in FIG. 5. FIG. 5 depicts a warning 535 displayed to the driver of the host vehicle after a confirmation request to a nearby vehicle 510 has confirmed the presence of an animal, person, or other VRU 515 ahead”), (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”), (See at least fig 1, ¶ 77, “One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 10, Kutila discloses the apparatus of claim 7, wherein the broadcast message comprises information related to a future trajectory of the transportation vehicle for which the environmental model indicates no conflicting objects with a certain correctness probability, and (See at least fig 1, ¶ 35, “activated and a warning message may be presented to the driver. In order to ensure that an observation was correct, the host vehicle may request confirmation from the other vehicles around, such as requesting data related to whether the incident has been detected by one or more of those vehicles”), (See at least fig 1, ¶ 77, “In some embodiments, one class of message may comprise DriverWaming, which is not directly available in existing standards. One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 11, Kutila discloses a computer program having a program code for performing operations to provide the functionality of the controller recited in claim 7, when the computer program is executed on a computer, a processor, or a programmable hardware component (See at least fig 1, ¶ 106, “As depicted in FIG. 7, data storage 196 contains program instructions 197 executable by processor 194 for carrying out various combinations of the various network-entity functions described herein.”), (See at least fig 1, ¶ 107, “In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.”).

Regarding claim 12, Kutila discloses a traffic infrastructure component comprising the apparatus of claim 4 (See at least fig 1, ¶ 13, “The present disclosure focuses on dynamic map layers and allowing real-time (e.g., <l sec) updates with using all available surrounding sensors (e.g., collaborative sensing) including roadside units and other vehicles”), (See at least fig 1, ¶ 86, “the remote sensor system, a subset of information derived from the determined at least one sensor corresponding to the determined obstructed portion of the view of the first sensor of the first modality of the first vehicle. The method may comprise wherein the remote sensor system comprises a roadside sensor unit”), (The examiner notes that traffic infrastructures are used in the art as road sensor units to communicate information to vehicles, other traffic infrastructure, traffic controllers, etc.).

Regarding claim 13, Kutila discloses a method for a transportation vehicle and for updating an environmental model of the transportation vehicle (See at least fig 1, ¶ 13, “The present disclosure focuses on dynamic map layers and allowing real-time (e.g., <l sec) updates with using all available surrounding sensors (e.g., collaborative sensing) including roadside units and other vehicles”), the method comprising: 
obtaining an environmental model of the transportation vehicle, the environmental model comprising static and dynamic objects in the environment of the transportation vehicle along at least a part of the trajectory of the transportation vehicle (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”); 
assigning information related to correctness probabilities at least to dynamic objects of the environmental model, wherein the information related to correctness probabilities indicates a confidence on a determined object (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
determining at least one dynamic object for which the information related to a threshold (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
transmitting a broadcast message to the environment to request further information on the at least one dynamic object (See at least fig 1, ¶ 51, “To update a dynamic map layer, an LDM message may be sent to the environment perception system requesting the system to focus on a certain area in front of the vehicle and to recognize potential VRUs (animals, bicycles or pedestrians, etc.). The host vehicle may request general or specific information from other vehicles, such as by the host vehicle sending information related to potential VRU(s) ahead of the host vehicle and requesting confirmation from the other vehicles if they have also detected the object or potential VRU”); and 
receiving at least one response message from another transportation vehicle or a traffic infrastructure entity in the environment with further information related to the at least one (See at least fig 1, ¶ 48, “Vehicle 2 may update its dynamic map layers 410, and communicate LDM content to vehicle 1 (470) and possibly to other nearby vehicles. The LDM content received from vehicle 2 may be processed by vehicle 1 and incorporated into vehicle 1 's dynamic objects and/or dynamic map layers. In some embodiments, an object map may be communicated from vehicle 2 to vehicle 1 (460). In some embodiments, driver state data of the driver of vehicle 1 may be obtained and/or processed ( 480) to further evaluate dynamic map layers and dynamic objects”).
Kutila fails to explicitly disclose the correctness probability indicates a correctness probability below a threshold.
However, Baghsorkhi teaches the correctness probability indicates a correctness probability below a threshold (See at least fig 2, ¶ 59, “If the confidence rating does not meet the confidence threshold, the vehicle control system 206 recomputes the local path plan. The vehicle control system 206 recomputes the local path plan by generating a second local path plan.”), (See at least fig 5, ¶ 82, “The example state determiner/ object tracker 506 determines the state of the environment utilizing multimodal probabilistic techniques. For example, the state determiner/object tracker 506 determines the state of the environment by applying a Kalman filter or its variants to the iterations of the first perspective. For example, when the state determiner/object tracker 506 determines the state of the environment, the state determiner/ object tracker 506 determines the position, velocity, acceleration, orientation, joint configuration, etc., of the objects in the environment”), (See at least fig 12, ¶ 176, “At block 1226, the state determiner/object tracker 506 compares the confidence rating for the past state estimate to the confidence threshold. If the confidence rating for the past state estimate is below the confidence threshold (block 1226: NO), the sub-program of block 922 proceeds to block 1228. If the confidence rating for the past state estimate is at or above the confidence threshold (block 1226: YES), the sub-program of block 922 proceeds to block 1242”), (See at least fig 1, ¶ 48, “Vehicle 2 m”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kutila and include the correctness probability indicates a correctness probability below a threshold as taught by Baghsorkhi because it would allow the method to determine an intent of the objects in the environment based on the current location of the object and past locations of the object to avoid collisions (Baghsorkhi ¶ 29).

Regarding claim 14, Kutila discloses the method of claim 13, wherein the broadcast message comprises at least one element of the group of a description of the at least one dynamic object, an identification of the at least one dynamic object, information related to a property of the at least one dynamic object for which further information is requested, information related to a relative or an absolute location of the at least one dynamic object, information related to a specific area further information is requested on, and information related to the trajectory of the transportation vehicle (See at least fig 1, ¶ 65, “Exemplary data in this class of message may comprise ObjectDetection (general details available in the HERE specification). Sub-elements of ObjectDetection may include, but are not limited to: timestamp (e.g., time stamp in UTC time); detectedObjectID (e.g., ID given for the detected object, such as animal, pedestrian, bicycle, etc.); positionOffset (Location of the object in relation to the host vehicle); objectType (Type of living object, such as MOVING PERSON, MOVING ANIMAL; note that MOVING ANIMAL is not a feature of the HERE specification and is introduced in the present disclosure); and/or the like”).

Regarding claim 15, Kutila discloses the method of claim 13, further comprising transmitting the broadcast message in response to the at least one dynamic object conflicting with a future path of the transportation vehicle, and/or maintaining a list at least with dynamic objects of the environment, wherein the list comprises information related to an object detection probability and information related to a probability to a future conflict of the path of the transportation vehicle with the object (See at least fig 1, ¶ 52, “An exemplary embodiment of a warning to a host vehicle driver is illustrated in FIG. 5. FIG. 5 depicts a warning 535 displayed to the driver of the host vehicle after a confirmation request to a nearby vehicle 510 has confirmed the presence of an animal, person, or other VRU 515 ahead”), (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”), (See at least fig 1, ¶ 77, “One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 16, Kutila discloses the method of claim 13, wherein the broadcast message comprises information related to a future trajectory of the transportation vehicle for which the environmental model indicates no conflicting objects with a certain correctness probability, and wherein the request for further information on the at least one dynamic object seeks a warning in response to there being a conflicting object on the trajectory (See at least fig 1, ¶ 35, “activated and a warning message may be presented to the driver. In order to ensure that an observation was correct, the host vehicle may request confirmation from the other vehicles around, such as requesting data related to whether the incident has been detected by one or more of those vehicles”), (See at least fig 1, ¶ 77, “In some embodiments, one class of message may comprise DriverWaming, which is not directly available in existing standards. One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).

Regarding claim 17, Kutila discloses a method for a traffic entity and for updating an environmental model at a transportation vehicle (See at least fig 1, ¶ 13, “The present disclosure focuses on dynamic map layers and allowing real-time (e.g., <l sec) updates with using all available surrounding sensors (e.g., collaborative sensing) including roadside units and other vehicles”), the method comprising: 
obtaining an environmental model of the transportation vehicle, the environmental model comprising static and dynamic objects in the environment of the transportation vehicle along at least a part of the trajectory of the transportation vehicle (See at least fig 1, ¶ 33, “static map database 1014 is updated from the map provider service 1004. In an embodiment, dynamic map layers 1016 and 1018 may be updated based on sensor data 1020. For example, in an embodiment, sensor data 1020 may be used to identify objects in the environment 1022, which may in tum be used to identify dynamic objects 1024. Then dynamic map layers 1016 and 1018 may be updated with the dynamic objects 1024”); 
receiving a broadcast message relating to a request for further information on at least one dynamic object in an environment of the transportation vehicle (See at least fig 1, ¶ 35, “activated and a warning message may be presented to the driver. In order to ensure that an observation was correct, the host vehicle may request confirmation from the other vehicles around, such as requesting data related to whether the incident has been detected by one or more of those vehicles”), (See at least fig 1, ¶ 83, “receiving from the second vehicle information regarding sensors of the second vehicle; determining at least one sensor of the second vehicle corresponding to the obstructed first portion of the view of the first sensor; sending to the second vehicle a request for a proper subset of information derived from the determined sensor of the second vehicle; and receiving, from the second vehicle, a proper subset of information derived from the determined sensor corresponding to the obstructed first portion”);
assigning information related to correctness probabilities at least to dynamic objects of the environmental model, wherein the information related to correctness probabilities indicates a confidence on a determined object (See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
(See at least fig 1, ¶ 48, “In some embodiments, a confidence level for a given object may be below a threshold, and vehicle 1 (404) may request confirmation from one or more other vehicles (435). The data request (440) may include vehicle l's LDM data (all or a subset) which is communicated to at least a vehicle 2 (445).”); 
providing further information on the at least one dynamic object in the environment of the transportation vehicle in response to the further information on the at least one dynamic object available from the environmental model (See at least fig 1, ¶ 83, “The method may further comprise requesting from a third vehicle information corresponding to the determined obstructed first portion of the view of the first sensor of the first modality of the first vehicle; and receiving, from the third vehicle, a proper subset of information corresponding to the determined obstructed portion of the view of the first sensor of the first modality of the first vehicle.”), (See at least fig 1, ¶ 84, “sending to the second vehicle a request for a subset of information derived from the determined at least one sensor of the second vehicle corresponding to the determined obstructed first portion of the view of the first sensor of the first modality of the first vehicle; and receiving, from the second vehicle, a subset of information derived from the determined at least one sensor corresponding to the determined obstructed portion of the view of the first sensor of the first modality of the first vehicle”).
Kutila fails to explicitly disclose a probability of correctness of information related to the at least one dynamic object being higher than the probability of correctness of information related to the at least one dynamic object at the transportation vehicle.
However, Baghsorkhi teaches a probability of correctness of information related to the at least one dynamic object being higher than the probability of correctness of information related (See at least fig 2, ¶ 59, “If the confidence rating does not meet the confidence threshold, the vehicle control system 206 recomputes the local path plan. The vehicle control system 206 recomputes the local path plan by generating a second local path plan.”), (See at least fig 5, ¶ 82, “The example state determiner/ object tracker 506 determines the state of the environment utilizing multimodal probabilistic techniques. For example, the state determiner/object tracker 506 determines the state of the environment by applying a Kalman filter or its variants to the iterations of the first perspective. For example, when the state determiner/object tracker 506 determines the state of the environment, the state determiner/ object tracker 506 determines the position, velocity, acceleration, orientation, joint configuration, etc., of the objects in the environment”), (See at least fig 12, ¶ 176, “At block 1226, the state determiner/object tracker 506 compares the confidence rating for the past state estimate to the confidence threshold. If the confidence rating for the past state estimate is below the confidence threshold (block 1226: NO), the sub-program of block 922 proceeds to block 1228. If the confidence rating for the past state estimate is at or above the confidence threshold (block 1226: YES), the sub-program of block 922 proceeds to block 1242”), (See at least fig 1, ¶ 48, “Vehicle 2 m”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kutila and include ta probability of correctness of information related to the at least one dynamic object being higher than the probability of correctness of information related to the at least one dynamic object at the transportation vehicle as taught by Baghsorkhi because it would allow the method to determine an intent of the objects in the environment based on the current location of the object and past locations of the object to avoid collisions (Baghsorkhi ¶ 29).

Regarding claim 18, Kutila discloses the method of claim 17, wherein the broadcast message comprises information related to a future trajectory of the transportation vehicle for which no conflicting objects are present with a certain correctness probability, and wherein the further information on the at least one dynamic object comprises a warning in response to there being a conflicting object on the trajectory with a certain probability (See at least fig 1, ¶ 35, “activated and a warning message may be presented to the driver. In order to ensure that an observation was correct, the host vehicle may request confirmation from the other vehicles around, such as requesting data related to whether the incident has been detected by one or more of those vehicles”), (See at least fig 1, ¶ 77, “In some embodiments, one class of message may comprise DriverWaming, which is not directly available in existing standards. One exemplary element may comprise Hazard information, having information content concerning potential living objects ahead of the vehicle. Sub-elements of Hazard information may include, but are not limited to: Animals on road (animal in front of the vehicle); People on road (humans in front of the vehicle); and/or the like”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665